Citation Nr: 1129871	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  06-04 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of dental surgical trauma, for compensation purposes.  

2.  Entitlement to service connection for a chronic disability of the right ear, to include otitis media, to include as secondary to service-connected sinusitis.  

3.  Entitlement to service connection for a chronic disability of the right eye, to include recurrent conjunctivitis, to include as secondary to service-connected sinusitis.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, to include as secondary to service-connected sinusitis.  

5.  Entitlement to an initial disability rating in excess of 30 percent for chronic sinusitis.  

6.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's friend


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from January 1970 to December 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2005 and July 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared at a Travel Board Hearing before the undersigned Acting Veterans Law Judge in January 2011.  A transcript is of record.  

The issues of entitlement to service connection for an acquired psychiatric disorder, a right ear disorder, and a right eye disorder, as well as a higher initial rating for the Veteran's service-connected sinusitis and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The evidence of record indicates that Veteran has a current large bony deformity in his oral cavity as a result of in-service surgical trauma to the teeth.  


CONCLUSION OF LAW

Entitlement to service connection for residuals of dental surgical trauma, for compensation purposes, is warranted.  38 U.S.C.A. §§ 1110, 1712, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.381 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2010).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  

As discussed in more detail below, sufficient evidence is of record to grant the claim for service connection for residuals of dental trauma.  Therefore, no further development is needed with respect to this claim.  

Legal Criteria-Service Connection/General

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 


Analysis

The Veteran in this case contends to have developed a chronic dental condition as a result of trauma experienced during military service.  Specifically, he asserts that he has a chronic bacterial presence and bony deformity in the mouth as a result of dental surgery performed while he was on active duty with the U.S. Air Force.  

The service treatment records do indicate that the Veteran had two surgical procedures done during active service.  A July 1970 report notes a cystectomy performed by Air Force dentists, and a November 1972 dental treatment note shows numerous antibiotics being administered to treat a post-operative infection in the mouth.  

The Veteran's private dentist, in a November 2005 letter, noted that he had treated the Veteran since 1979, and that he had reviewed pertinent dental records from the period of military service.  This clinician stated that the Veteran had pseudomonas aeruginosa bacteria present, as well as a large surgical bony defect in the apical areas.  In this dentist's opinion, the bacteria and bony deformity were residuals of in-service root canal therapy, apicoectomy, and cystectomy in the #7, 8, 9, and 10 teeth.  The bacteria were, according to the examiner, a result of abscessed teeth, and the surgical procedure in 1972 introduced this bacteria into the sinuses (leading to chronic sinusitis, which is service-connected).  

The RO, in denying the Veteran's claim, assessed the Veteran's in-service and post-service dental history as, essentially, involving the treatment of the "teeth and gums."  They determined that as this was the case that the Veteran did not have a disability for which service connection can be granted.  The Board notes, that while treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are defined as non-disabling conditions, there is nothing in the regulatory scheme which prohibits the award of service connection for dental disorders resulting from trauma.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.  

The Board is aware that the Veteran has current bacterial residuals in his mouth, which his treating dentist has attributed to abscessed teeth.  Accordingly, this manifestation is not considered disabling for VA purposes.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.  There is, however, a present bony deformity in the apical areas of the mouth (#7, 8, 9, and 10 teeth) that has been clinically noted to be large in area.  This deformity, according to the Veteran's dentist, is a direct result of surgical intervention in the mouth, and thus is a traumatic residual (as opposed to periodontal disease, a carious tooth, an abscess, or a replaceable missing tooth).  Accordingly, this surgical deformity is capable of service connection, and the RO was incorrect in its characterization of the disorder as being excluded from such an award merely because it is in the area of the teeth and gums.  

Simply, the Veteran did have abscessed teeth while in service which resulted in bacterial infection; however, in treating the Veteran's teeth, the preponderance of the evidence shows that a surgical procedure was necessary, and that the traumatic residuals of this surgery involved a current large bony deformity in the oral cavity.  A VA dental examination was never afforded in connection with this claim; however, the private medical opinion is well-rationalized, thorough in its assessment, and is based off of an extensive treatment history as well as a review of in-service pertinent records.  It is most certainly adequate for establishing the nature of the Veteran's disability as well as the etiology of that condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, based on the private medical opinion as well as a thorough review of the in-service dental records, the Board is satisfied that the requirements for service connection for residuals of dental surgical trauma (for compensation purposes) have been met.  Accordingly, the claim is granted.  See 38 C.F.R. §§ 3.303, 3.381.  


ORDER

Entitlement to service connection for residuals of dental surgical trauma, for compensation purposes, is granted.  


REMAND

The Board notes that the Veteran has submitted additional evidence since his hearing with the undersigned Acting Veterans Law Judge, and such evidence was submitted directly to the Board without a waiver of RO jurisdiction.  It appears as though the Veteran indicated that a waiver was to be submitted; however, no such document appears in the claims file.  Upon remand, the RO should consider this evidence and issue an appropriate supplemental statement of the case should any claim not be granted in its entirety.  

Service Connection-Right Ear/Initial Rating-Chronic Sinusitis

The Veteran contends that he has a chronic disorder in the right ear that has been caused by his service-connected sinusitis.  Specifically, the Veteran contends that he experiences bouts of otitis media when his sinusitis is active, and that there is pain along with infection in the ear canal.  Moreover, the Veteran contends that his service-connected chronic sinusitis, currently evaluated as 30 percent disabling, is more severe than what is contemplated by that rating.  

There is indication in the record that the Veteran has been treated for otitis media, with a September 2000 private clinical note showing an episode of this disorder.  A VA otolaryngology examination, dated in October 2007, noted that the Veteran had complaints of constant pain in the right side of the face and in the right ear.  At the time of that examination, the external auditory canals were normal bilaterally, although there was some tenderness in the temporomandibular joint (TMJ) area of the right sternocleidomastoid muscle.  The examiner did not discuss the ear in much detail, as the focus of the examination was on the Veteran's sinus complaints.  

The Veteran, as a lay person, is competent to report on that which comes to him through his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, The Veteran reports that he has pain in his ear experienced during active periods of his chronic sinusitis.  The Veteran has had numerous antibiotic and surgical treatments for his service-connected sinusitis, and his reports of ear pain during these bouts are certainly credibile.  Moreover, as the ear, nose, throat, and sinuses are in the same anatomical area (and same area of anatomical expertise for otolaryngologists), it is not outside of the realm of possibility that recurrent infection in the sinuses, which is established, would potentially lead to some sort of chronic problem in the right ear.  The history of otitis media in 2000, as well as the Veteran's own reports of pain, gives credence to this possibility, and further development is necessary before a final adjudication can be made.  Specifically, the Veteran should be scheduled for an examination with an otolaryngologist to determine what, if any, current disability is present in the right ear, and if so, if it is at least as likely as not that such a disability was caused or aggravated beyond the natural course of the disease process by service-connected sinusitis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, the examiner should note the Veteran's complaint of the disorder being recurrent in nature.  That is, the Veteran contends that his disorder is chronic, but that it presents itself when sinusitis is in active status.  The examiner should review the entire clinical history in addition to examining the Veteran, and should specifically note if the right ear disorder, if present, is chronic but recurrent in nature.  If not, the examiner should specify if the condition has been merely noted acutely in the past, or, if the condition has resolved.  The examiner is reminded that if a chronic condition has been present at any time since the filing of the claim, but has subsequently resolved, that such a disorder meets the requirement for a current disability for purposes of service connection.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  

As noted, the Veteran has contended that his current chronic sinusitis has grown in severity, and that he should be entitled to a higher level of compensation.  The Veteran was last examined by VA in October 2007, which is almost four years ago.  In connection with his disagreement with the rating assigned, an addendum opinion was requested by the RO.  The associated report, dated in June 2010, did not offer an opinion as to severity, as the examiner thought his opinion was only needed to address a contended causal nexus to service (which had already been established).  In addition, the Veteran has submitted numerous treatment reports from a private medical provider dated from 2008 forward, which are pertinent to the claim for a higher initial rating.  Essentially, the submission of additional treatment records and the complaints of near-constant sinus symptoms indicate that the Veteran's contention is that his service-connected sinusitis has grown in severity since the last examination of record.  Apparently, the RO acknowledged this, but did not follow-up with the VA otolaryngologist in 2010 when the addendum opinion failed to address current severity.  This is something that should be remedied prior to the Board's final adjudication.  

Indeed, in claims for an increase in rating/higher initial rating, it is of the highest importance to obtain a contemporaneous VA examination which accurately portrays the disability picture.  Though the date of an examination, in and of itself, is not necessarily a reason to remand for additional development, in the interest of ensuring that the most accurate assessment of the disability is present in the record, the Veteran should be afforded a new VA otolaryngology examination to assess the level of his service-connected chronic sinusitis.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Service Connection-Right Eye

The Veteran contends that he has a chronic disorder of the right eye, in the form of recurrent conjunctivitis, which is a direct result of active periods of infection of his service-connected chronic sinusitis.

The evidentiary record indicates that the Veteran had treatment in service for a "floater" in the eye in 1972, although there is no indication that such a condition persisted following separation from active service.  The Veteran has, however, had complaints of constant right-sided facial pain since approximately 1994, and he states that his right eye swells constantly as a consequence of his service-connected sinusitis.  That is, the Veteran attests to having swelling eye symptoms when his sinuses are in a period of active inflammation.  There are post-service records documenting treatment for conjunctivitis, with the Veteran having had a private consultation for the disorder in March 2006.  The Veteran was afforded a VA eye examination in September 2007, which while documenting a reported history of conjunctivitis, noted that no current disability in the eye was present. 
The Board is of the opinion that the March 2007 VA examination is not adequate to resolve the issue on appeal.  Indeed, the examination report noted that conjunctivitis was not present at the time of examination; however, the report did not discuss the Veteran's treatment for this condition, nor his contention that the swelling is present during periods of active sinusitis.  That is, while the conjunctivitis (or other eye disorder manifested by swelling) may not have been present at the time of examination, the examiner did not note if such a disorder is potentially a recurrent condition that is comorbid with active sinus disease.  Additionally, the Veteran has reported that the frequency of swelling in his eyes has increased since 2007, so much so that it is now at a near constant state.  Thus, through the competent report of symptoms, there is at least a potential indication of a current disability in the right eye.  As the Veteran links the frequency of swelling to sinusitis bouts, and as the right eye is in anatomical proximity to the right maxillary sinus, the Board is of the opinion that a new, comprehensive VA examination is in order to determine if it is at least as likely as not that any current right eye disorder, to include chronic recurrent conjunctivitis, has been caused or aggravated beyond the natural course of the disease process by service-connected sinusitis.  See McLendon at 79 (2006).  Again, the examiner is reminded that if a right eye disability was present at any time since the filing of the claim, that the requirement for a current disability has been met for purposes of that claim (regardless of subsequent resolution).  See McLain at 319.  

Service Connection-Anxiety/Acquired Psychiatric Disorder

The Veteran contends that he developed a chronic acquired psychiatric disorder as a result of his service-connected sinusitis.  Essentially, he contends that the disabling nature of sinusitis, to include the requisite medical and surgical treatment, has caused him to develop an anxiety disorder.  There is some indication that the Veteran's service has caused psychiatric symptoms directly, with a 1998 clinical note describing post-Vietnam stress of a political nature.  The Veteran does not contend to have served in Vietnam (and the record does not document such service); however, it is implicit in this assessment and in submissions from the Veteran, that he has some anxious symptoms for having served in the Vietnam Era, which was, notably, a controversial period in American history.  The Board notes that the Veteran does report having aided with scheduling transportation plans for former prisoners of war (POWs) while on active duty.   

The Veteran has been examined privately for his anxious symptoms, and in July 2000, the Veteran reported being in treatment for posttraumatic stress disorder (PTSD) and anxiety disorder.  Upon review of the Veteran's symptoms, which included detailing the physical problems of chronic sinusitis, an assessment of generalized anxiety disorder (GAD) was entered.  The treating psychologist thought that the Veteran had a tendency to "over-respond" to situations, which might have some impact in the workplace.  As regards the etiology of this disorder, the examination report is silent.  

Following this assessment and the submission of the claim for service connection, the Veteran was afforded a VA psychology examination in September 2007 to determine the nature and etiology of any current psychiatric condition.  In the associated report, the Veteran was diagnosed as having an unspecified somatoform disorder, with no assessment of anxiety disorder.  The examiner did not, at that time, have access to the claims file.   The Board notes that there is some ambiguity with regard to the conclusions reached in the examination report.  For one, while the Veteran reported having symptoms of anxiety during periods of active sinus disease, the examiner noted that as such a condition was not present during the examination, that no anxiety disorder existed.  In June 2010, the examiner was given the claims file to review, and noted in an addendum that he had no change to his 2007 opinion.  The examiner did not mention the 2000 diagnosis of GAD, nor did he acknowledge the award of service connection for chronic sinusitis, and the rather voluminous treatment records for that condition which suggest, at least potentially, a fairly constant display of active symptoms (symptoms that the examiner had noted in 2007 to cause anxiety issues).  

As this is the case, the Board is not satisfied that the rationale for the September 2007 VA examination, to include the June 2010 addendum opinion, is adequate for rating purposes.  See Nieves Rodriguez v. Peake at 295 (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Indeed, not only does the previous examination and addendum contain potentially conflicting views in light of the nature of the Veteran's sinus disability, it also does not contain an etiology opinion for the diagnosis of somatoform disorder.  When developing a claim for service connection for a psychiatric condition, it is noted that VA has a duty to explore all possible psychiatric diagnoses which may reasonably be encompassed in the Veteran's claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Thus, no matter what the claimed disability is, VA must develop whether the entire psychiatric picture was caused or aggravated as a result of service-connected sinusitis (to include symptoms and treatment).  Moreover, as there is some indication of a potential in-service nexus to a current psychiatric disability, the examiner should also address whether any current acquired psychiatric disability had causal origins in active service.  See McLendon at 79 (2006).   Accordingly, the case is remanded so such an examination may be afforded.  

TDIU

As the above claims require additional development, the claim for entitlement to a TDIU cannot yet be adjudicated.  That is, the resolution of the above appeals for service connection and a higher initial rating for sinusitis may, at least potentially, affect the overall service-connected disability picture, and until such issues are resolved, no judgment can be made as to the merits of entitlement to a TDIU.  That is, the claim for a TDIU is inextricably intertwined with the above claims being remanded, and any action on the claim at this point would be premature (i.e. resolution must wait until the time that the above claims are resolved).  As such, the claim is remanded for consideration subsequent to the accomplishment of the actions directed in this remand order for the other claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  In this regard, the RO should consider evidence submitted to the Board, without waiver, subsequent to the conduction of the January 2011 Travel Board Hearing.  

2.  The Veteran is to be scheduled for VA examinations by the appropriate specialists to determine the nature and etiology of any currently present psychiatric disorder and disorders of the right ear and right eye.  The claims file, including a copy of this REMAND, should be made available to the examiners for proper review of the medical history.  The examination report is to reflect whether such a review of the claims file was made.  The examiners are asked if it is at least as likely as not (50 percent probability or greater) if an acquired psychiatric disorder, right ear disorder, and right eye disorder were caused or aggravated beyond the natural progression of the disease process by service-connected sinusitis.  With regard to the psychiatric disorder, the examiner is also asked if it is at least as likely as not that any current psychiatric disorder had causal origins during the Veteran's active service in the U.S. Air Force.  The examiners should provide a clear rationale for the conclusion(s) reached and cite the evidence relied upon or rejected in forming an opinion.  If the physicians cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  

3.  With regard to service-connected sinusitis, the Veteran is to be scheduled for an examination with an otolaryngologist to determine the severity of the condition.  The examiner should use any tests necessary to determine the extent of sinus disease, and should provide a detailed rationale documenting the severity of service-connected sinusitis.  

4.  Thereafter, readjudicate the remaining claims on appeal.  If the benefits remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


